Citation Nr: 0834534	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-311 45	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left foot plantar fasciitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
right foot plantar fasciitis, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for right shoulder 
disorder.

6.  Entitlement to service connection for left hip disorder.

7.  Entitlement to service connection for right hip disorder.

8.  Entitlement to service connection for right knee 
disorder.

9.  Entitlement to service connection for left knee disorder.

10.  Entitlement to service connection for left ankle 
disorder.

11.  Entitlement to service connection for right ankle 
disorder.

12.  Entitlement to service connection for cervical spine, 
degenerative changes.

13.  Entitlement to service connection for thoracic spine, 
degenerative changes.

14.  Entitlement to service connection for sinus disorder.

15.  Entitlement to service connection for shortness of 
breath.

16.  Entitlement to service connection for sexual 
dysfunction.

17.  Entitlement to service connection for headaches.

18.  Entitlement to service connection for left arm and side 
pain.

19.  Entitlement to service connection for visual problems.

20.  Entitlement to service connection for buzzing in the 
left ear.

21.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease, lumbar spine.

22.  Entitlement to service connection for right hand 
numbness.

23.  Entitlement to service connection for left hand 
numbness.

24.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of April 2008.  This matter 
was originally on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this appeal to the RO to comply 
with the veteran's request for a Travel Board hearing.  The 
claims file shows that the RO scheduled the veteran for such 
a hearing to take place on August 19, 2008 and that the RO 
provided timely notice of this hearing to the veteran in July 
2008.  In early August 2008, prior to the veteran's scheduled 
hearing, the Board received correspondence from the veteran 
in which he requested a change in the date of his hearing 
because he was unable to attend on that date.  The Board 
referred that correspondence to the RO because the veteran's 
claims file was in the custody of that facility.  The RO 
received the correspondence two days after the veteran's 
scheduled hearing.  The veteran did not report to his 
scheduled hearing.  In September 2008, the Board received a 
motion to reschedule to hearing from the veteran's 
representative.

In the July 2008 correspondence to the veteran, the RO 
informed him that requests for a change in hearing date could 
be made up to two weeks prior to the scheduled hearing and 
that such requests should be made with the RO.  See 38 C.F.R. 
§ 20.704(c) (2007).  The RO also informed the veteran that if 
he failed to appear for the hearing, his request would be 
deemed to have been withdrawn and that if he wanted another 
hearing to be scheduled, he would have to submit a motion for 
a new hearing directly to the Board.  

The veteran apparently was confused with the directions in 
the July 2008 correspondence because his request for a change 
in hearing date should have been sent directly to the RO 
rather than to the Board.  The postmark on the veteran's 
correspondence requesting a new hearing date was July 23, 
2008.  A date stamped on the envelope showed that it was 
received in Washington, DC on August 5, 2008.  In light of 
these circumstances, the Board finds that his request for a 
rescheduled hearing was timely and that the case should again 
be remanded to satisfy the veteran's hearing request.  Id.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a traveling Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




